   8:11-cr-00383-JFB-TDT Doc # 52 Filed: 04/29/20 Page 1 of 3 - Page ID # 179



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                      Plaintiff,
        vs.                                                8:11CR353/8:11CR383
                                                       MEMORANDUM AND ORDER
BARRY CRAWFORD,
                      Defendant.




       This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 67 in 11CR353 and Filing No. 49 in 11CR383. The

Defendant seeks a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) as

amended by Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194

(2018). However, defendant has failed to inform the Court of his attempts, if any, to

exhaust his administrative remedies with the prison system. In Section 603 of the First

Step Act, Congress amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a

sentencing court for compassionate release “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Under the law, it matters not that

the COVID-19 pandemic creates a great health risk to many prisoners. Administrative

exhaustion under the Act is a jurisdictional prerequisite to this Court making a decision as




                                             1
    8:11-cr-00383-JFB-TDT Doc # 52 Filed: 04/29/20 Page 2 of 3 - Page ID # 180



to compassionate relief.1 Because the defendant has failed to either (1) inform the Court

that he has complied with the exhaustion requirements, or (2) supplied the Court with the

appropriate documentation, the Court cannot currently act on this motion. The Court will

stay this case for 60 days. Once the exhaustion requirement is met, the Court will lift the

stay and reconsider this motion. If the defendant fails to file this information with the Court

within the 60 days, the Court will deny the motion. In the interim, the Court will appoint

the Federal Public Defender’s Office to oversee this case.

        THEREFORE, IT IS ORDERED THAT:

        1. Defendant’s motions for compassionate release, Filing No. 67 in 11CR353 and

            Filing No. 49 in 11CR383 are stayed;

        2. Defendant has 60 days from the date of this Memorandum and Order to file

            proof of exhaustion with the prison system as discussed herein, and failure to

            do so will result in dismissal of his motion; and


1 See e.g., United States v. Heath, CR-13-102-SLP, 2020 WL 1957916, at *1 (W.D. Okla. Apr. 23, 2020)
(the Court stated it had no authority to waive the exhaustion requirement as it is a statutory requirement);
See Malouf v. SEC, 933 F.3d 1248, 1256 (10th Cir. 2019) (“[C]ourts lack discretion to excuse the failure to
exhaust administrative remedies” where exhaustion is a “statutory requirement.”); United States v. Bell, No.
16-20008-02-DDC, 2020 WL 1923086 at *2 (D. Kan. Apr. 21, 2020) (court lacked jurisdiction over
defendant's motion for compassionate release under § 3582(c)(1)(A) based on COVID-19 pandemic due
to failure to exhaust administrative remedies; United States v. Gonzalez, No. 18-cr-00130-PAB, 2020 WL
1905071 at *2-3 (D. Colo. Apr. 17, 2020) (the judiciary lacks “power to craft an exception” to §
3582(c)(1)(A)'s exhaustion requirement and because defendant’s motion failed to indicate warden had
responded to administrative request or that 30 days had lapsed from the warden's receipt of such request,
motion had to be dismissed for lack of jurisdiction); United States v. Perry, No. 18-cr-00480-PAB, 2020 WL
1676773 at *1 (D. Colo. Apr. 3, 2020) (finding court lacked jurisdiction over the defendant's request for
compassionate release under § 3582(c)(1)(A) based on COVID-19 pandemic where he did not satisfy
exhaustion requirement);“While courts do have some flexibility to disregard exhaustion requirements when
they are judicially imposed,” “statutory exhaustion requirements, such as those set forth in Section 3582(c),
must be strictly enforced.” United States v. Roberts, 2020 WL 1700032 *1-2 (S.D.N.Y. April 8, 2020); United
States v. Cox, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020); the Third Circuit Court of Appeals has
held that § 3582(c)(1)(A)'s exhaustion requirement is “a glaring roadblock foreclosing compassionate
release.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020); U.S.A. v.
Gillis, 14-CR-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020).


                                                     2
8:11-cr-00383-JFB-TDT Doc # 52 Filed: 04/29/20 Page 3 of 3 - Page ID # 181



   3. The Public Defender’s office, Dave Stickman, is appointed to represent the

      defendant.

   Dated this 29th day of April, 2020.


                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge




                                         3
